08/16/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0307



                             No. DA 21-0307

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

TERRY RAY BLANTON,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 20, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                 August 16 2021